Case: 13-1305      Document: 37      Page: 1     Filed: 07/02/2013




                NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                    ______________________

  ADVANCED TECHNOLOGY & MATERIALS CO.,
 LTD., BEIJING GANG YAN DIAMOND PRODUCTS
 COMPANY, AND GANG YAN DIAMOND PRODUCTS,
                       INC.,
               Plaintiffs-Appellants,

                               AND

         BOSUN TOOLS GROUPS CO., LTD.,
                   Plaintiff,

                                v.

                      UNITED STATES,
                         Defendant,

                               AND

     DIAMOND SAWBLADES MANUFACTURERS
                 COALITION,
               Defendant-Appellee,

                               AND

      WEIHAI XIANGGUANG MECHANICAL
  INDUSTRIAL CO., LTD. AND QINGDAO SHINHAN
       DIAMOND INDUSTRIAL CO., LTD.,
                  Defendants.
Case: 13-1305   Document: 37     Page: 2   Filed: 07/02/2013



 2                       ADVANCED TECHNOLOGY    v. US



                 ______________________

                       2013-1305
                 ______________________

    Appeal from the United States Court of International
 Trade in consolidated Nos. 09-CV-0511 and 06-CV-0246,
 Senior Judge R. Kenton Musgrave.
              -------------------------------------------

  ADVANCED TECHNOLOGY & MATERIALS CO.,
 LTD., BEIJING GANG YAN DIAMOND PRODUCTS
 COMPANY, AND GANG YAN DIAMOND PRODUCTS,
                    INC.,
                  Plaintiffs,

                           AND

                  UNITED STATES,
                  Defendant-Appellant,

                           AND

          BOSUN TOOLS GROUPS CO., LTD.,
                    Plaintiff,

                            v.

      DIAMOND SAWBLADES MANUFACTURERS
                  COALITION,
                Defendant-Appellee,

                           AND

         WEIHAI XIANGGUANG MECHANICAL
     INDUSTRIAL CO., LTD. AND QINGDAO SHINHAN
          DIAMOND INDUSTRIAL CO., LTD.,
                     Defendants.
Case: 13-1305    Document: 37     Page: 3   Filed: 07/02/2013



  ADVANCED TECHNOLOGY   v. US                            3



                  ______________________

                        2013-1423
                  ______________________

    Appeal from the United States Court of International
 Trade in consolidated Nos. 09-CV-0511 and 06-CV-0246,
 Senior Judge R. Kenton Musgrave.
                  ______________________

                      ON MOTION
                  ______________________
                        ORDER
     The United States moves without opposition to revise
 the caption to designate the United States as “defendant-
 appellant” in appeal No. 2013-1423. The United States
 also moves without opposition to withdraw appeal no.
 2013-1423.
    Upon consideration thereof,
    IT IS ORDERED THAT:
    (1) The motion to reform the caption in appeal No.
 2013-1423 is granted. The revised official caption for
 appeal No. 2013-1423 is reflected above.
    (2) The motion to withdraw appeal No. 2013-1423 is
 granted. The appeal is dismissed.
    (3) Each side shall bear its own costs in appeal No.
 2013-1423.
      (4) The revised official caption for 2013-1305 is re-
 flected above.
    (5) All other pending motions are denied as moot.
Case: 13-1305   Document: 37   Page: 4   Filed: 07/02/2013



 4                      ADVANCED TECHNOLOGY    v. US



                                 FOR THE COURT




                                 /s/ Daniel E. O’Toole
                                 Daniel E. O’Toole
                                 Clerk
 s25
 ISSUED AS A MANDATE (As To 2013-1423 Only):
 July 2, 2013